DETAILED ACTION
Status of Claims
Claims 1 has been amended.
Claims 1-9 are currently pending and have been considered by the examiner.
This office action is made non-final due to new grounds of rejection under 35 U.S.C. 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
101 Rejection:
	Applicant asserts that the amended claims are directed to an improvement in the technological field of effectuating electronic payment. The examiner respectfully disagrees.
	The claims as a whole are directed towards to process of performing a financial transaction using an “offline” cash card capable of storing a certain amount of money, essentially becoming “the carrier of the money in question” and acting as an electronic wallet used to store funds. Thus, the claims recite the judicial exception of performing an economic transaction.
	Additionally, the amended claims do not integrate the recited judicial exception into practical application as the claims as a whole generally link the action of performing an economic transaction to the technological field of electronic wallets. Essentially, the claims as a whole could be described as simply performing an “offline transaction” with a conventional wallet containing physical currency and simply substituting said conventional wallet with an electronic wallet containing digital currency.


103 Rejection:
	Applicant respectfully submits that since none of the previously applied prior art discloses of suggests the recited limitiation: “the cash card to store a remaining money amount after the amount to be paid is deducted from the stored money amount”. The examiner agrees with applicant’s remarks as discussed in the previously performed interview on 15 December 2020 and will consequently withdraw the previously filed 103 rejection.
	However, after completing further search and consideration, the examiner has discovered new grounds for rejection and thus has made the current office action non-final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claim 1, the claimed invention is directed to an abstract idea without significantly more because:
Claim 1 recites:
A method for accepting payment from a cash card with a payment terminal, the cash card comprises a processor and stores a secret cryptographic keys a unique identity associated with a money amount that exists at a money institution, and the money amount that is stored on the cash card, wherein the stored money amount lacks a connection to a proprietor of the cash card except via the unique identity, wherein a transaction involving an amount to be paid between the cash card and the payment terminal comprises: 
(a) causing, by the payment terminal, the cash card to transfer to the payment terminal the unique identity and a number calculated by the cash card using the secret cryptographic key and one or more parameters, 
(b) at the payment terminal, storing the amount to be paid together with the unique identity and the number calculated by the cash card, 
(c) at the payment terminal, performing a calculation using the one or more parameters and a public cryptographic key of the cash card, 
(d) at the payment terminal, completing the transaction only upon determination of a match between the number calculated by the cash card and a calculated number resulting from the calculation by the payment terminal, the completing the transaction including causing, by the payment terminal, the cash card to store a remaining money amount after the amount to be paid is deducted from the stored money amount, and 
wherein the payment terminal is configured to carry out steps (a) through (d) in an offline manner with any financial institution, and 
wherein, following completion of the transaction, the payment terminal activates an online transfer of the amount to be paid from the money institution to an account associated with the payment terminal using the identity and the amount to be paid.
Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a method, which is a statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of performing/facilitating an economic transaction (a certain method of organizing human activity such as a fundamental economic principles or practices, e.g. hedging, insurance, mitigating risk) but for the recitation of additional claim elements. That is, 
A similar analysis can be applied to dependent claims 2-9, which further recite the abstract idea of performing/facilitating an economic transaction. Specifically, dependent claims 2-9 recite an abstract idea of performing/facilitating an economic transaction but for recitation of additional claims elements such as: specific information transfer, physical card-based cryptographic/security specificity, and cash card structure/composition. 
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. These additional claim elements include:
wherein the payment terminal is configured to carry out steps (a) through (d) in an offline manner with any financial institution, and 

 Specifically, the additional claim elements simply recite steps and processes required to facilitate performance of the abstract idea within the technological field in which it is being applied which in this case is the technological field of electronic card payment systems. These processes include: payment identity transfer via cryptographic methodology and calculating payment totals at a merchant terminal/POS. Therefore, it can be determined that the additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer 
A similar analysis can be applied to dependent claims 2-9, which include additional claim elements that generally link the use of the judicial exception to a particular technological environment or field of use of physical card transactions
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two.
Dependent claims 2-9, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) such as specific information transfer, physical card-based cryptographic/security specificity, and cash card structure/composition fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more for the reasoning given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigold (US 20160335628 A1) in view of Zheng et al. (US 20160071081 A1), in further view of Fung et al. (US 20020055909 A1) and Dixon et al. (US 20080179394 A1)

In regards to Claim 1, Weigold teaches:
A Method for accepting payment from a cash card with a payment terminal, the cash card comprises a processor and stores, a secret cryptographic key, a unique identity associated with a money amount that exists at a money institution and (See Weigold: Para. [0040] – “a first component being of hardware, namely a digital currency debit card issued by the vendor to the customer that enables the use of converted digital currency assets stored in a spliced/paired digital currency wallet account for the purchase of goods and services in fiat currency with existing merchant credit /debit card payment processing infrastructure and credit card associations;”, See Weigold: Para. [0015] – “Conventional digital wallets such as online Bitcoin wallets typically comprise, but are not limited to, a private software key in excess of fifty characters long and a shorter public key or address around thirty characters long”), 
The money amount that is stored on the cash card, wherein the stored money amount lacks a connection to the proprietor of the cash card except via the unique identity (See Weigold: Para. [0040] – “a first component being of hardware, namely a digital currency debit card issued by the vendor to the customer that enables the use of converted digital currency assets stored in a , 
wherein, a transaction involving an amount to be paid between the cash card and the payment terminal comprises: (a) causing, by the payment terminal, the cash card to transfer to the payment terminal the unique identity and a number calculated by the cash card using the secret cryptographic key and one or more parameters (See Weigold: Para. [0035] – “The customer can use a digital currency credit or debit card to make purchases with third party merchants in US dollars via conventional merchant credit card payment processors and gateways that interface with traditional credit card associations including, but in no way limited to, Visa, MasterCard, American Express and Diners Card.” – Under broadest reasonable interpretation, conventional merchant credit card payment processes include the transference of an identity and a number calculated using a secret cryptographic key), 
(b) at the payment terminal, storing the amount to be paid together with the unique identity and the number calculated by the cash card (See Weigold: Para. [0035] – “In the case that credit and debit card products use the latest smart card technology with programmable onboard integrated circuitry for storage of information, transaction approval and processing can be completed in a single process at the time of the purchase.” – Weigold discloses the system being capable of storing information relating to transaction approval and processing during at the time of purchase, 

However, Weigold fails to explicitly teach:
(c) at the payment terminal, performing a calculation using the one or more parameters and a public cryptographic key of the cash card,
(d) at the payment terminal, completing the transaction only upon determination of a match between the number calculated by the cash card and a calculated number resultinq from the calculation by the payment terminal, the completing the transaction including causing, by the payment terminal, the cash card to store a remaining money amount after the amount to be paid is deducted from the stored money amount,

However, in a similar field of endeavor, Zheng teaches:
(c) at the payment terminal, performing a calculation using the one or more parameters and a public cryptographic key of the cash card, (See Zheng: Para. [0028] – “the card application performs the following calculation on the dynamic challenge code and the second off-line PIN to derive the first signature data : calculating a first XOR value of the dynamic challenge code and the second off-line PIN2; making a data signature on the first XOR value using a private key to generate the first signature data, and at the step d, the POS terminal verifies the first signature data in case of receiving the success status code in the manner as follows : calculating a second XOR value of the dynamic challenge code and the first off-line PIN1; making the data signature on the second XOR value using a public key to generate the second signature data; and comparing the first signature data and the second signature data to determine whether the two data are consistent with each other or not.” – Zheng discloses the process of performing a calculation using multiple parameters and a public key).
(d) at the payment terminal, completing the transaction only upon determination of a match between the number calculated by the cash card and a calculated number resultinq from the calculation by the payment terminal(See Zheng: Para. [0028] – “the card application performs the following calculation on the dynamic challenge code and the second off-line PIN to derive the first signature data : calculating a first XOR value of the dynamic challenge code and the second off-line PIN2; making a data signature on the first XOR value using a private key to generate the first signature data, and at the step d, the POS terminal verifies the first signature data in case of receiving the success status code in the manner as follows : calculating a second XOR value of the dynamic challenge code and the first off-line PIN1; making the data ,

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the value calculation comparison method of Zheng to determine whether a transaction should be completed by the system of Weigold in order to increase the overall security of the system by preventing fraudulent transactions from occurring.

However, the combination of Weigold and Zheng fails to explicitly disclose:
the completing the transaction including causing, by the payment terminal, the cash card to store a remaining money amount after the amount to be paid is deducted from the stored money amount
Wherein the payment terminal is configured to carry out steps (a) through (d) in an offline manner with any financial institution, and
Wherein, following completion of the transaction, the payment terminal activates an online transfer of the amount to be paid from the money institution to an account associated with the payment terminal, using the identity and the amount to be paid.

However, in a similar field of endeavor, Fung discloses:
Wherein the payment terminal is configured to carry out steps (a) through (d) in an offline manner with any financial institution (See Fung: Para. [0100] – “The above-described SCCS works seamlessly for both online and offline subordinate credit/debit card transactions, because the central Web site sees the transaction data packets for all transactions, both online and offline, before forwarding the packets on to the issuing bank /financial institution.” – Fung , and
Wherein, following completion of the transaction, the payment terminal activates an online transfer of the amount to be paid from the money institution to an account associated with the payment terminal, using the identity and the amount to be paid (See Fung: Para. [0100] – “The above-described SCCS works seamlessly for both online and offline subordinate credit/debit card transactions, because the central Web site sees the transaction data packets for all transactions, both online and offline, before forwarding the packets on to the issuing bank /financial institution.” – Fung discloses forwarding transaction data to a financial institution after the conclusion of an offline transaction for account balancing).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use offline transaction functionality as well as the post transaction account balancing of Fung in in the transaction of the combination of Weigold and Zheng in order to increase overall transaction security by allowing for offline transaction that cannot be altered via wireless communications.

However, the combination of Weigold, Zheng, and Fung fails to explicitly disclose:
the completing the transaction including causing, by the payment terminal, the cash card to store a remaining money amount after the amount to be paid is deducted from the stored money amount

However, in a similar field of endeavor, discloses:
the completing the transaction including causing, by the payment terminal, the cash card to store a remaining money amount after the amount to be paid is deducted from the stored money amount (See Dixon: Para. [0007] – “Rather, the card is authenticated and read by the fare 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the transaction process via stored card value deduction/rewriting method disclosed Dixon for the transaction completion process disclosed by the combination of Weigold, Zheng, and Fung in order to increase the efficacy of the overall invention by allowing for stored value deduction to be performed completely offline by facilitating the function through the merchant’s terminal.

In regards to Claim 2, the combination of Weigold, Zheng, Fung, and Dixon teaches:
The method according to claim 1, wherein, in (a), the one or more parameter is transferred, the one or more parameters being in the form of at least one of a time, the money, or a random number (See Weigold: Para. [0035] – “The customer can use a digital currency credit or debit card to make purchases with third party merchants in US dollars via conventional merchant credit card payment processors and gateways that interface with traditional credit card associations including, but in no way limited to, Visa, MasterCard, American Express and Diners Card.” – under broadest reasonable interpretation, a conventional merchant credit card payment process includes the transference of a current amount).

Claim 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigold in view of Zheng in further view of Fung, Dixon and Lahkar et al. (US 20170032362 A1). 

In regards to Claim 3, the combination of Weigold, Zheng, Fung, and Dixon teaches the method according to claim 1 but fails to explicitly teach:
Wherein activation of the online transfer, causes the payment terminal to calculate a number based upon known parameters regarding the transaction and using a secret cryptographic key at the payment terminal wherein the payment terminal transfers the known parameters and the calculated number to the money institution wherein the money institution performs a calculation using the same parameters and using the public cryptographic key of the payment terminal, and upon determination of a match the transfer takes place to the account associated with the payment terminal.

However, in a similar field of endeavor, Lahkar teaches:
Wherein activation of the online transfer, causes the payment terminal to calculate a number based upon known parameters regarding the transaction and using a secret cryptographic key at the payment terminal wherein the payment terminal transfers the known parameters and the calculated number to the money institution wherein the money institution performs a calculation using the same parameters and using the public cryptographic key of the payment terminal, and upon determination of a match the transfer takes place to the account associated with the payment terminal. (See Lahkar: Para. [0071] – “Thus, assuming the card issuer 30 knows the cryptographic key used by the card 210, once the card issuer 30 has been provided the transaction data by the POS terminal 20, the card issuer can verify that the card 210 generated the cryptogram by generating the cryptogram from the transaction data using the known cryptographic key and comparing it to the cryptogram that was generated by the card 210.”, See Zheng: Para. [0028] – “the card application performs the following calculation on the dynamic challenge code and the second off-line PIN to derive the first signature data : calculating a first XOR value of the dynamic challenge code and the second off-line PIN2; making a data signature on the first XOR value using a private key to generate the first signature data, and at the step d, the POS terminal verifies the first signature data in case of receiving the success status code in the manner as follows : calculating a second XOR value of the dynamic challenge .

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the cryptogram generation of Lahkar in the cash card system of the combination of Weigold, Zheng, Fung, and Dixon in order to increase the overall security of the system to ensure that transactions have not been altered during delivery to the money institution.

In regards to Claim 7, the combination of Weigold, Zheng, Fung, Dixon and Lahkar teaches:
The method according to claim 1, wherein the cash card is stored in a memory or chip of a mobile phone, and wherein the mobile phone communicates with the payment terminal during the transaction (See Lahkar: Fig. 1 – the Mobile Wallet App 200 containing card information is stored inside a mobile device 100).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigold in view of Zheng in further view of Fung, Dixon and Benteo et al (US Patent 8861733 B2).

In regards to Claim 4, the combination of Weigold, Zheng, Fung, and Dixon teaches the method of claim 1 but fails to explicitly teach:
wherein the unique identity is emitted by the money institution.

However, in a similar field of endeavor, Benteo teaches:
Wherein the unique identity is emitted by the money institution (See Benteo: col. 5, lines 63-66 – “According to one embodiment, the secure processor is configured to receive the public key and the corresponding secret key with a certificate emitted by a certification authority.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the certificate emission technology of the authority of Benteo in the cash card system of the combination of Weigold, Zheng, Fung, and Dixon in order to increase the overall security of the system by allowing the comparison of the emitted identifiers.

In regards to Claim 5, the combination of Weigold, Zheng, Fung, Dixon and Benteo teaches:
The method according to claim 1, wherein the cash card further includes an emitter and the unique identity is caused by the payment terminal to be emitted by the cash card emitter (See Benteo: col. 5, lines 63-66 – “According to one embodiment, the secure processor is configured to receive the public key and the corresponding secret key with a certificate emitted by a certification authority.”).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigold in view of Zheng in further view of Fung, Dixon and Rolfe (US 20160308862 A1).

 In regards to Claim 6, the combination of Weigold, Zheng, Fung, and Dixon teaches the method of claim 1 but fails to explicitly teach: 
wherein the unique identity is stored on the cash card in encrypted form, and wherein the money institution has a required decryption key. 

However, in a similar field of endeavor, Rolfe teaches:
wherein the unique identity is stored on the cash card in encrypted form, and wherein the money institution has a required decryption key (See Rolfe: Para. [0085] – “It is also noted that the account information on wireless card may be encrypted so that only the issuing authority can decrypt this information--providing an additional layer of security. The authentication service 190 then transmits 465 the wireless card 103 card information to the enterprise 130 which holds a key PK2' to decrypt the card information. The enterprise decrypts the card information [CARD INFO] PK2' 470. The card information read from the wireless card 103 may also be in encrypted form such that only the issuer of the card 103 can further decrypt this information. This encrypted account information may then be transmitted to the issuer who decrypts the information to complete the transaction.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the encrypted card and issuer decryption capabilities of Rolfe in the cash card system of the combination of Weigold, Zheng, Fung, and Dixon in order to increase the overall security of the system by preventing account information from being captured during transmission.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigold in view of Zheng in further view of Fung, Dixon and Miller et al. (US 20100241564 A1).

In regards to Claim 8, the combination of Weigold, Zheng, Fung, and Dixon teaches the method of claim 1 but fails to explicitly teach:
wherein transfer of money to the cash card takes place via a cash dispensing machine.

However, in a similar field of endeavor, Miller teaches:
wherein transfer of money to the cash card takes place via a cash dispensing machine (See Miller: Para. [0207] - “An ATM direction-providing service can receive a request for directions from one .

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the ATM card reloading capabilities of Miller in the cash card system of the combination of Weigold, Zheng, Fung, and Dixon in order to increase the ease of access of the system by allowing users to use an ATM to add money to their cards.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigold in view of Zheng in further view of Fung, Dixon and Kadaster et al. (US 20150310419 A1).

In regards to Claim 9, the combination of Weigold, Zheng, Fung, and Dixon teaches the method of claim 1 but fails to explicitly teach: 
wherein the payment terminal is verifies that a sufficient amount exists on the cash card before completion of the transaction

However, in a similar field of endeavor, Kadaster teaches:
wherein the payment terminal is verifies that a sufficient amount exists on the cash card before completion of the transaction (See Kadaster: Para. [0058] – “the APC may verify the balance of the gift card account against the sale transaction value to determine if the payment transaction should be approved. This additional step allows the APC to ensure that the gift card account has a balance that is equivalent to or exceeding the approved transaction value at the time of the payment transaction.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use balance checking method of Kadaster in the cash card system of the combination of Weigold, Zheng, Fung, and Dixonin order to increase the efficiency as well as the economic viability of the system by preventing invalid transactions from occurring.

Conclusion                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3685